PER CURIAM
Defendant was convicted in Central Lane County Justice Court on 12 violations. He appealed to the Lane County Circuit Court and moved for a waiver of the filing fee. ORS 21.605(l)(a). The court denied defendant’s motion. Defendant appeals, contending that the trial court’s denial was an abuse of discretion because no evidence in the record contests any material in his affidavit of indigence and the court provided no explanation why it denied the motion. The state concedes that the court’s denial was an abuse of discretion. We agree and accept the concession.
Reversed.